Citation Nr: 0942557	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diverticulum of the esophagus.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for reflux esophagitis.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tooth loss (claimed as due to acid reflux 
associated with reflux esophagitis/peptic ulcer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen his previously denied claims of entitlement to 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss (claimed as due to acid reflux 
associated with reflux esophagitis/peptic ulcer) for failure 
to submit new and material evidence.

Please note this appeal has been advanced on the Board's 
docket on account of the appellant's advanced age, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002), 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss in a January 1998 rating 
decision; the Veteran was properly informed of the adverse 
decision and his appellate rights in a February 1998 letter, 
and he did not timely appeal this action.

2.  Evidence received since the January 1998 RO decision that 
denied the Veteran's claims of entitlement to service 
connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss is either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
aforementioned claims.


CONCLUSIONS OF LAW

The criteria for reopening the claims of entitlement to 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss are not met, and these claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters: The Veterans Claims Assistance Act of 
2000 (VCAA)

With respect to the issues on appeal, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw has held that VA must at least inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the claimant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denials.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the Veteran's 
previously denied claims for VA compensation for diverticulum 
of the esophagus, reflux esophagitis, and tooth loss (claimed 
as due to acid reflux/peptic ulcer, prior to initial 
adjudication of the Veteran's application to reopen these 
claims, a letter dated in September 2005 fully satisfied the 
duty to notify provisions in this regard.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The Board notes that this letter 
provided notice of the elements of new and material evidence 
and the reasons for the prior final denials. The criteria of 
Kent are thus deemed to have been satisfied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the September 2005 letter did not inform the Veteran 
of how VA determines a disability rating and effective date 
for awards of VA compensation, in compliance with the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
since the Board has concluded in this decision that new and 
material evidence has not been submitted for the claims for 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss due to acid reflux, reopening is 
not warranted and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the claims on appeal.  With respect 
to the new and material evidence issues, the claims file 
includes all evidence associated with the record at the time 
of the prior final rating decision of January 1998 that 
addressed the claims for service connection for diverticulum 
of the esophagus, reflux esophagitis, and tooth loss due to 
peptic ulcer; among these records are the Veteran's service 
treatment reports and post-service VA and private treatment 
records for period from 1953 to 1997.  Furthermore, all 
evidence dated since January 1998 that the Veteran has 
identified as relevant to his application to reopen these 
claims has been obtained and associated with claims folder; 
otherwise, VA has conducted attempts in good faith to obtain 
such evidence.  

The Board notes that the Veteran has otherwise not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the matters on appeal that VA has 
either obtained or made an effort to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  In attempts to reopen previously denied claims for 
service connection, the duty to assist does not include 
provision of medical examinations or opinions, unless new and 
material evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii) (2009).  That being said, VA has exceeded its 
regulatory obligation to assist the Veteran as he was 
nonetheless provided with medical and dental examinations in 
January 2007 in association with his petition to reopen his 
claims for VA compensation for diverticulum of the esophagus, 
reflux esophagitis, and tooth loss due to acid reflux.  
Therefore, it would be difficult to conclude that VA has 
somehow failed to assist the Veteran in this regard when it 
has actually done more for him than would be warranted by 
law, given the current matters on appeal.  The Board finds 
that the January 2007 VA examinations were conducted with the 
Veteran's claims file and medical and dental history 
available for review by the examiners, and that the examiners 
have provided a detailed rationale for all opinions provided 
that were based on the Veteran's history and the current 
clinical observations obtained.  The examinations are 
therefore deemed adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to whether new and 
material evidence has been submitted to reopen the claims for 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss due to acid reflux, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board will therefore proceed with the adjudication of the 
appeal.

Factual background and analysis: Whether new and material 
evidence has been submitted to reopen previously denied 
claims of entitlement to service connection for diverticulum 
of the esophagus, reflux esophagitis, and tooth loss (claimed 
as due to acid reflux).

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In this regard, the 
Veteran's original claims for service connection for 
diverticulum of the esophagus, reflux esophagitis, and tooth 
loss, due to the service-connected disability of peptic 
ulcer were denied on the merits in a January 1998 rating 
decision.  The Board notes that the Veteran is service 
connected for peptic ulcer from July 1953, which is 
presently his only service-connected disability, and that it 
was his essential contention at the time of his original 
claim that his diverticulum of the esophagus and reflux 
esophagitis were either directly incurred in service as part 
and parcel of the entire constellation of symptomatology 
associated with his service-connected peptic ulcer, or were 
secondarily related to his service-connected peptic ulcer, 
and that his tooth loss was the result of erosion of dental 
enamel by gastric acid reflux associated with his service-
connected peptic ulcer that was an ongoing process since 
active duty.  The current appeal stems from the Veteran's 
application to reopen these claims, which was filed in 
August 2005.  The Board notes that the Veteran's theories of 
entitlement to VA compensation for these disabilities remain 
the same as before.  As such, he does not present a new 
theory or basis of service connection that was not 
previously considered and therefore must submit new and 
material evidence to reopen a claim before it may be 
considered on the merits.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Thus, the January 1998 RO 
decision that denied service connection for diverticulum of 
the esophagus, reflux esophagitis, and tooth loss is final 
and may not be reopened for purposes of addressing the 
merits of the claims in the absence of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 
C.F.R. § 3.156(a), which defines new and material evidence, 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a) (2009).  
The credibility of the evidence is presumed for the purpose 
of reopening.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The history of the Veteran's claims shows that he filed his 
original claims of entitlement to service connection for 
diverticulum of the esophagus, reflux esophagitis, and tooth 
loss in October 1996.   Evidence considered at the time of 
his original claim included the following evidence discussed 
below.

The Veteran's service treatment records for his period of 
active duty from March 1951 to December 1952, show that his 
esophagus, stomach, and duodenum were negative for any 
abnormalities on upper gastrointestinal (UGI) study in 
October 1952.  His service dental records show treatment for 
carious teeth, but no tooth loss due to traumatic injury or 
gastric acid erosion.  Separation examination in November 
1952 shows that the Veteran affirmatively denied having any 
severe tooth, gum, stomach, liver, or intestinal trouble on 
his medical history questionnaire.  He was discharged from 
active duty in December 1952.  His DD 214 indicates that he 
served in the Republic of Korea during the Korean Conflict.

The Veteran's relevant post-service clinical history shows 
that in July 1953 he was hospitalized at a VA medical 
facility for treatment of a pre-pyloric ulcer and that by 
rating decision of November 1953 he was subsequently granted 
service connection for a peptic ulcer.  VA examination in 
October 1955 shows, in pertinent part, that a UGI study 
revealed an active duodenal ulcer with associated duodenal 
deformity (for which the Veteran was awarded service 
connection), but negative findings for any abnormalities of 
his esophagus.  No abnormalities of the Veteran's esophagus 
were detected during hospitalization for gastrointestinal 
complaints in October - November 1958, or on UGI study in 
October 1960.  

On VA UGI study in May 1972, a small diverticulum of the 
Veteran's distal esophagus was detected, but the examination 
report did not state that there was any link between the 
esophageal diverticulum and his service-connected peptic 
ulcer.  

Private medical reports dated 1992 - 1993 show treatment of 
the Veteran for dysphagia symptoms associated with reflux 
esophagitis and a large esophageal diverticulum.  
Significantly, although the reports noted his history of 
peptic ulcer, no active peptic ulcer of his stomach or 
duodenum was detected on examination and the reports did not 
state that there was any link between this history and the 
Veteran's reflux esophagitis and esophageal diverticulum.  

VA also considered the September 1996 opinion of the 
Veteran's private dentist, R.J.C., DDS, who stated that he 
had treated the Veteran since 1991 and observed that there 
was advanced degeneration of the enamel of his teeth 
secondary to chronic gastric regurgitation from gastric 
reflux and persistent esophagitis, which necessitated tooth 
removal and consideration of further future removal of teeth.  

A private hospitalization report dated in November 1996 shows 
treatment of the Veteran for dysphagia and heartburn 
associated with epiphrenic diverticulum and gastro-esophageal 
reflux disease (GERD), with surgery for removal of a benign 
stomach tumor.  A private medical opinion dated July 1997 
from the Veteran's physician, J.S.E., MD, states that the 
Veteran had a large diverticulum of his esophagus resulting 
in chronic reflux of digestive acid into his mouth for a 
period of many years, causing acid erosion of his teeth and 
subsequent tooth loss.  

An October 1997 VA examination report shows diagnoses of 
chronic reflex esophagitis, GERD, and peptic ulcer disease, 
with the opinion that it was possible that the Veteran's poor 
dentition could be the result of his chronic acid reflux 
disease, but because any such affected teeth were now absent 
it was impossible for such an opinion to be expressed with 
certitude.  A November 1997 VA treatment report shows a 
diagnosis of a hiatal hernia and reflux esophagitis of the 
distal esophagus with acute ulceration of a deformed duodenal 
bulb.  However, the report contains no mention of any 
relationship between the acute ulceration of a deformed 
duodenal bulb and the hiatal hernia and reflux esophagitis.  

After weighing the probative value of the aforementioned 
evidence, the RO denied the claims of entitlement to service 
connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss on the merits in a January 1998 
rating decision.  Notice of these denials and his appellate 
rights was provided to the Veteran in VA correspondence dated 
February 1998.  The Veteran did not appeal these denials and 
they became final.  

The Veteran submitted an application to reopen his claims for 
service connection for diverticulum of the esophagus, reflux 
esophagitis, and tooth loss in August 2005.  For evidence to 
be new and material in this matter, (i.e., relating to 
unestablished facts necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to be evidence not previously before VA 
decisionmakers that tends to show that the Veteran had 
developed tooth loss due to traumatic injury, and 
diverticulum of the esophagus and reflux esophagitis in 
service; or otherwise demonstrates a medical nexus between 
military service and these post-service diagnoses, either 
directly or as secondary to his service-connected peptic 
ulcer.

In the current attempt to reopen the claim, the Veteran 
submitted written statements reiterating his basic contention 
that his diverticulum of the esophagus, reflux esophagitis, 
and tooth loss are all either directly the result of stress 
experienced during his service in Korea or are secondarily 
related to his service-connected peptic ulcer.  In addition 
to his statements in support of his claim, the Veteran also 
submitted the evidence discussed below.

Private medical reports dated 1992 - 1998 show treatment of 
the Veteran in August 1996 for an esophageal stricture, 
etiology unclear, with large hiatal hernia and evidence of 
old duodenal bulb ulcer disease with no evidence at the time 
of an active ulcer disease process.

The report of the Veteran's private endoscopic examination, 
which was conducted in July 2006, shows the presence of a 
large hiatal hernia, peptic stricture, mild gastritis, and a 
normal duodenum, with no evidence of cancer observed.
 
VA treatment reports dated 1997 - 2007 show, in pertinent 
part, that the Veteran received medical treatment for 
complaints relating to GERD, reflux esophagitis, heartburn, 
dysphagia, and esophagitis with history of esophageal ulcer.  

A private endoscopy report dated in February 2006 showing a 
diagnosis of esophagitis, chronic gastritis, a large hiatal 
hernia, and a normal duodenum.

A January 2007 VA examination report shows that the Veteran's 
claims file and relevant clinical history were reviewed, 
including his service-connected peptic ulcer of his duodenal 
bulb.  Following a UGI examination of the Veteran, the 
examining physician presented the following diagnoses and 
opinions:  

1.  Hiatal hernia.  As noted (in the review of the 
Veteran's clinical history), patient did not have 
(active) duodenal or gastric ulcer (on recent prior 
esophageal gastroduodenoscopies (EGDs)).  He has a 
hiatal hernia [which is common] and this is not 
caused by duodenal ulcer (but are) a result of 
weakening of the diaphragm.

2.  Esophageal strictures, status post dilatations, 
not due to duodenal or gastric ulcers since neither 
are found on repeated EGDs.  Esophageal strictures 
are caused by (GERD) and constant inflammation of 
esophagus due to esophageal reflux.

3.  Mild gastritis without gastric or duodenal 
ulcer.  If patient had recurrent duodenal or 
gastric ulcers due to increase(d) acid production 
in certain medical conditions, this could have been 
attributed to gastritis, but he has neither.

4.  Esophageal diverticulum which was surgically 
corrected.  Esophageal diverticulum is not a result 
of duodenal ulcer.  Duodenal ulcers do not cause 
esophageal diverticulums.  

After doing research we have concluded that (the 
Veteran's) duodenal (ulcer) in the distant past is 
not causing any of the conditions that he is 
currently suffering.  Esophageal diverticulum which 
was repaired is also not a condition that is caused 
by duodenal ulcer.

The report of a January 2007 VA dental/oral examination shows 
that the Veteran was completely missing all of his teeth and 
that he wore full upper and lower dentures when eating.  He 
was diagnosed with acquired absence of teeth and the 
following opinion, in pertinent part, was presented:

"Regarding the etiology of (the Veteran's) tooth 
loss, based on the evidence of record that I was 
asked to examine, apparently dental caries was a 
problem for (him at the time of his entry into 
service).  (An e)xamination done in 1997 . . . 
note(d) evidence of early periodontitis, (which 
assumedly) also is a problem for him.  It's also 
possible that this veteran has experienced erosion 
of enamel and dentin over years.  However, without 
opportunity to conduct a clinical examination and 
look at the remaining teeth, it is very hard to 
make any type of judgment about whether or not 
dental erosion from acid reflux caused loss of 
teeth - I just can't make that judgment."

In a May 2007 written statement from the Veteran's private 
physician, J.A., MD, the physician reported that the Veteran 
suffered from chronic gastritis and GERD with abdominal pain, 
and that his regurgitations associated with these diagnoses 
has caused him to lose several teeth.

The report of a June 2007 VA examination shows that the 
Veteran had a history of GERD, represented by esophagitis and 
esophageal stricture that probably resulted in a large hiatal 
hernia, but that there was no current evidence of any sort of 
gastric or duodenal ulcer disease. 

The Board finds that the aforementioned evidence submitted to 
reopen the claims for VA compensation for diverticulum of the 
esophagus, reflux esophagitis, and tooth loss is not new and 
material.  The Veteran's written statements containing his 
basic assertion that these disabilities and conditions are 
either directly incurred in service or are secondary to, or 
part and parcel of, his service-connected peptic ulcer are 
all essentially duplicative evidence asserting theories of 
service connection that have already been considered on the 
merits and rejected in the prior final rating decision of 
January 1998.  The clinical evidence submitted, while new in 
the sense that they have not previously been considered by VA 
decisionmakers with respect to the claims the appellant seeks 
to reopen, do not raise a reasonable possibility of 
substantiating the claims at issue as they merely present 
documentation of ongoing treatment for complaints relating to 
diverticulum of the esophagus, reflux esophagitis, and tooth 
loss, but do not present any indication of a link between 
these conditions and the Veteran's military service.  If 
anything, the clinical evidence shows that his service-
connected peptic ulcer has been inactive for many years and 
has expressly found no causative, etiological link between 
the peptic ulcer and the diverticulum of the esophagus, 
reflux esophagitis, and tooth loss, for which the Veteran 
seeks compensation on a secondary basis.  Essentially, the 
new medical evidence submitted affirmatively show that 
duodenal ulcers do not cause diverticulum of the esophagus, 
and to the extent that the Veteran's tooth loss could be 
attributed to erosion of dental enamel from regurgitation of 
gastric acid due to his diagnosis of reflux esophagitis, the 
reflux esophagitis has been determined to have been 
clinically unrelated to his service-connected peptic ulcer.  

In view of the foregoing discussion, the Board concludes that 
the current written assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of entitlement to VA compensation for 
diverticulum of the esophagus, reflux esophagitis, and tooth 
loss in January 1998, and the medical evidence submitted 
since the time of this prior final rating decision does not 
raise the possibility of substantiating the current claims 
for service connection for diverticulum of the esophagus, 
reflux esophagitis, and tooth loss.  Therefore, the evidence 
is not new and material and the petition to reopen the 
Veteran's claims is denied.  See 38 C.F.R. § 3.156(a) (2009).

	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim of entitlement to service 
connection for diverticulum of the esophagus is denied.

The application to reopen the claim of entitlement to service 
connection for reflux esophagitis is denied.

The application to reopen the claim of entitlement to service 
connection for tooth loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


